Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 28, 2020

                                      No. 04-19-00018-CV

       THE MAYAN AT SAN MARCOS RIVER, LLC and City of Martindale, Texas,
                              Appellant

                                                v.

                             CITY OF SAN MARCOS, TEXAS,
                                       Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 18-0958-CV-A
                         Honorable Jessica Crawford, Judge Presiding

                                           ORDER
         This appeal was submitted on briefs on September 3, 2019. After consideration, we
ORDER the submission date of September 3, 2019 withdrawn. We further ORDER this appeal
is set for formal submission and oral argument before this court on April 2, 2020, at 2:00 p.m.
before a panel consisting of Chief Justice Sandee Bryan Marion, Justice Luz Elena D. Chapa,
and Justice Beth Watkins.
        The parties are reminded that arguments are limited to twenty (20) minutes for each side
with ten (10) minutes rebuttal allotted to appellant.
       We order the clerk of this court to serve a copy of this order on all counsel.
Entered this 28th day of February, 2020.
                                                                    PER CURIAM




Attested to:_____________________________
               MICHAEL A. CRUZ,
               Clerk of Court